Exhibit 10.1

 

KYTHERA BIOPHARMACEUTICALS, INC.

EXECUTIVE CHANGE IN CONTROL AND SEPARATION BENEFITS PLAN

(AND SUMMARY PLAN DESCRIPTION)

EFFECTIVE MAY 26, 2015

This KYTHERA Biopharmaceuticals, Inc. Executive Change in Control and Separation
Benefits Plan (this “Plan”) was established effective as of May 26, 2015 (the
“Effective Date”).  The purpose of this Plan is to clarify, unify or enhance
severance benefits otherwise due under individual executive employment
agreements already in place with certain current executive employees of KYTHERA
Biopharmaceuticals, Inc. (the “Company”), as well as future executive employees,
whose employment with the Company is terminated in connection with a Change in
Control (as defined below).

This Plan is an employee welfare benefit plan subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”).  This Plan document is also
the summary plan description of this Plan.  References in this Plan to “You” or
“Your” are references to an employee of the Company.

1. General Eligibility.    The eligible employees in this Plan shall be
employees of the Company who are at levels of Vice President and above (the
“Covered Employees”).  In no event shall any employee at the level below Vice
President be deemed a Covered Employee for purposes of this Plan. 

2. Separation Benefits.  If you are a Covered Employee and the Company
involuntarily terminates your employment with the Company without Cause or you
terminate employment with the Company for Good Reason, then subject to your
obligations under Section 4 of this Plan, you shall be entitled to receive the
following severance payments and benefits applicable to your position or
designation:

a. Cash Severance.  You shall be entitled to receive a lump sum cash payment
equal to your annual base salary multiplied times the Severance Multiplier with
such payment to be made to you, less applicable withholding, on the first
payroll date following the date your Release becomes effective and irrevocable
that is in the same calendar year as the Release Effectiveness Deadline.

b. COBRA Premium Payment.  If you elect health care continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), as
provided by the Company’s group health plan, then the Company shall directly pay
or reimburse you for the COBRA premiums for you and your covered dependents
until the earlier of the end of the month during which your Severance Period
ends or the date you become eligible for healthcare under another employer’s
health plan.

c. High Deductible Health Plan Contribution.  If you have elected coverage for
yourself or your covered dependents under the Company’s high deductible health
plan as of immediately prior to your termination of employment, you shall be
paid an amount equal to the Severance Multiplier times the full amount of
healthcare savings account contributions the Company intended to make in the
year in which you terminate employment, without regard to any amount the Company
has already made to your healthcare savings account for such year, such payment
to be made in a cash lump sum, less applicable withholding, on the first payroll
date following the date your Release becomes effective and irrevocable that is
in the same calendar year as the Release Effectiveness Deadline.

3. Change in Control Separation Benefits.  If you are a Covered Employee and the
Company involuntarily terminates your employment with the Company without Cause
or you terminate employment with the Company for Good Reason, in each case,
during a Change in Control Period, then subject to your obligations under
Section 4 of this Plan and in addition to the amounts set forth in Section

 

 

--------------------------------------------------------------------------------

 

 

2, you shall be entitled to receive the following severance payments and
benefits applicable to your position or designation:

a. Additional Cash Severance.  You shall be entitled to receive a lump sum cash
payment equal to your target annual bonus multiplied times the Severance
Multiplier with such payment to be made to you, less applicable withholding, on
the first payroll date following the date your Release becomes effective and
irrevocable that is in the same calendar year as the Release Effectiveness
Deadline.

b. Vesting Acceleration.  The vesting and, if applicable, exercisability of each
outstanding stock option, restricted stock award, restricted stock unit award or
other equity award with respect to Company common stock shall be accelerated
with respect to one hundred percent (100%) of the shares subject thereto as of
the date of your termination or resignation.

If you become eligible to receive severance payments and benefits under Sections
2 or 3 above, in the event of your death during the Severance Period, any
severance payments and benefits remaining at the time of your death shall be
made to your estate or beneficiaries.

4. Release Requirement.  No amount shall be paid or provided to you unless you
deliver to the Company a general release of all claims against the Company and
its affiliates in a form reasonably acceptable to the Company (a “Release”) that
becomes effective and irrevocable no later than the sixtieth (60th) day after
your termination of employment (the “Release Effectiveness Deadline”).

5. Certain Reductions.  Notwithstanding anything herein to the contrary, the
Company shall reduce any Covered Employee’s severance benefits under this Plan,
in whole or in part, by any other severance benefits, pay in lieu of notice, or
other similar benefits payable to such Covered Employee by the Company in
connection with such Covered Employee’s termination, including but not limited
to payments or benefits pursuant to (a) any applicable legal requirement,
including, without limitation, the Worker Adjustment and Retraining Notification
Act, or (b) any Company agreement, arrangement, policy or practice relating to
such Covered Employee’s termination of employment with the Company, including
any existing employment agreement between such Covered Employee and the
Company.  The benefits provided under this Plan are intended to satisfy, to the
greatest extent possible, any and all statutory obligations that may arise out
of any Covered Employee’s termination of employment.  Such reductions shall be
applied on a retroactive basis, with severance benefits previously paid being
recharacterized as payments pursuant to the Company’s statutory obligation.

6. Other Terminations.  If a Covered Employee’s service with the Company is
terminated by the Company or by the Covered Employee for any or no reason other
than as described in Section 2 and 3 above, then such Covered Employee shall not
be entitled to any benefits hereunder other than accrued but unpaid salary,
bonus, vacation and expense reimbursement in accordance with applicable law and
to elect any continued healthcare coverage as may be required under COBRA or
similar state law. 

7. Deemed Resignation.  Upon termination of a Covered Employee’s employment for
any reason, such Covered Employee shall be deemed to have resigned from all
offices and directorships, if any, and then held with the Company or any of its
affiliates, and, at the Company’s request, the Covered Employee shall execute
such documents as are necessary or desirable to effectuate such resignations.

8. Definitions.  For the purposes of this Plan, the following terms shall have
the following meanings:

a. “Cause”  shall mean any of the following: (i) your failure to perform your
assigned duties or responsibilities as an employee (other than a failure
resulting from your disability) after written notice thereof from the Company
describing your failure to perform such duties or responsibilities; (ii) your
engaging in any act of dishonesty, fraud or misrepresentation with respect to
the





2

--------------------------------------------------------------------------------

 

 



Company; (iii) your violation of any federal or state law or regulation
applicable to the business of the Company or its affiliates; (iv) your breach of
any confidentiality agreement or invention assignment agreement between you and
the Company (or any affiliate of the Company); or (v) your being convicted of,
or entering a plea of nolo contendere to, any crime of moral turpitude. The
determination whether a termination is for “Cause” under the foregoing
definition shall be made by the Company in its sole discretion.

b. “Change in Control” will mean the occurrence of any of the following events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power represented by the Company’s then outstanding voting securities;
(ii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or (iii) the consummation of a merger
or consolidation of the Company with any other corporation, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger or consolidation. 
Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a “change
in control event” within the meaning of Section 409A of the Code of 1986, as
amended (the “Code”). 

c. “Change in Control Period” will mean the period commencing three (3) months
prior to a Change in Control and ending eighteen (18) months after the Change in
Control.

d. “Good Reason” will mean your resignation that is effective within ninety (90)
days following the expiration of any cure period (as discussed below) following
the occurrence of one or more of the following, without your express consent:
(i) a material diminution of your annual base salary or target annual
performance bonus; (ii) a material diminution in your authority, duties or
responsibilities; or (iii) a material negative change in geographic location at
which you must perform services (that is, your relocation to a location more
than fifty (50) miles from your then present location).  You may not resign for
Good Reason without first providing the Company with written notice within
ninety (90) days of the first occurrence of the event that you believe
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a cure period of thirty (30) days
during which the event is not cured.

Notwithstanding the foregoing, and only for purposes of the acceleration of your
equity awards pursuant to Section 3(d) of this Plan, “Good Reason” will also
include your termination of employment within ninety (90) days following the
expiration of any cure period (as discussed above) following the occurrence of
your differential treatment from other senior management within the Company in a
manner that affects you materially and adversely, excluding differences that
arise by virtue of differences in the office and job responsibilities of each
member of senior management, including, but not limited to, the following:

(1) payment of or increase in annual base salary,

(2) aggregate amount, percentage or timing of payment of annual base salary
(including increases),

(3) amount, percentage, timing, calculation or payout of any special or annual
bonuses,





3

--------------------------------------------------------------------------------

 

 



(4) setting of any special or annual bonus targets,

(5) grant of, participation in, or costs charged for benefits of any kind,
including, but not limited to, medical, vision, dental, life insurance,
disability insurance, sick pay, and vacation leave,

(6) participation, amount, vesting or conditions of equity grants (including
stock options),

(7) participation, amount, vesting, conditions or award calculations of
long-term incentive programs,

(8) participation, amount, vesting, conditions or award calculations of stock
unit awards,

(9) participation, amount, vesting, conditions or award calculations of deferred
compensation,

(10) participation, amount, vesting, conditions or award calculations of
retirement contributions, or

(11) participation, amount, vesting, conditions or award calculations for
supplemental retirement plans

e. “Plan Administrator” means the Board of Directors of the Company (the
“Board”) or any committee designated by the Board to administer the Plan.

f. “Severance Multiplier” shall, with respect to any Covered Employee, mean:

(1) If such Covered Employee is the Company’s Chief Executive Officer, one and a
half (1.5);

(2) If such Covered Employee is between the level of Vice President and Chief
Executive Officer, one (1.0); and

(3) If such Covered Employee is at the level of Vice President, half (0.5) or,
if such Covered Employee terminates employment or resigns during a Change in
Control Period, three-quarters (0.75). 

g. “Severance Period” shall, with respect to any Covered Employee, commence upon
such Covered Employee’s termination of employment and end after the lapse of:

(1) If such Covered Employee is the Company’s Chief Executive Officer, eighteen
(18) months; and

(2) If such Covered Employee is between the level of Vice President and Chief
Executive Officer, twelve (12) months; and

(3) If such Covered Employee is at the level of Vice President, six (6) months
or, if such Covered Employee terminates employment or resigns during a Change in
Control Period, nine (9) months. 





4

--------------------------------------------------------------------------------

 

 



9. Taxes.  All payments to be made under this Plan will be subject to
appropriate tax withholding and other deductions. 

10. Amendment of Plan.  The Plan may be terminated or amended in any respect by
resolution adopted by two-thirds (2/3) of the Board, provided, that during a
Change in Control Period, the Plan may not be terminated or amended until the
date all payments and benefits eligible to be received hereunder shall have been
paid. 

11. Claims Procedures.

a. Normally, you do not need to present a formal claim to receive benefits
payable under this Plan.

b. If any person (the “Claimant”) believes that benefits are being denied
improperly, that this Plan is not being operated properly, that fiduciaries of
this Plan have breached their duties, or that the Claimant’s legal rights are
being violated with respect to this Plan, the Claimant must file a formal claim,
in writing, with the Plan Administrator.  This requirement applies to all claims
that any Claimant has with respect to this Plan, including claims against
fiduciaries and former fiduciaries, except to the extent the Plan Administrator
determines, in its sole discretion that it does not have the power to grant all
relief reasonably being sought by the Claimant.

c. A formal claim must be filed within ninety (90) days after the date the
Claimant first knew or should have known of the facts on which the claim is
based, unless the Plan Administrator in writing consents otherwise.  The Plan
Administrator shall provide a Claimant, on request, with a copy of the claims
procedures established under subsection (d).

d. The Plan Administrator has adopted procedures for considering claims (which
are set forth in Appendix A), which it may amend from time to time, as it sees
fit.  These procedures shall comply with all applicable legal
requirements.  These procedures may provide that final and binding arbitration
shall be the ultimate means of contesting a denied claim (even if the Plan
Administrator or its delegates have failed to follow the prescribed procedures
with respect to the claim).  The right to receive benefits under this Plan is
contingent on a Claimant using the prescribed claims and arbitration procedures
to resolve any claim. 

12. Plan Administration.

a. The Plan Administrator is responsible for the general administration and
management of this Plan and shall have all powers and duties necessary to
fulfill its responsibilities, including, but not limited to, the discretion to
interpret and apply this Plan and to determine all questions relating to
eligibility for benefits.  This Plan shall be interpreted in accordance with its
terms and their intended meanings.  However, the Plan Administrator and all Plan
fiduciaries shall have the discretion to interpret or construe ambiguous,
unclear, or implied (but omitted) terms in any fashion they deem to be
appropriate in their sole discretion, and to make any findings of fact needed in
the administration of this Plan.  The validity of any such interpretation,
construction, decision, or finding of fact shall not be given de novo review if
challenged in court, by arbitration, or in any other forum, and shall be upheld
unless clearly arbitrary or capricious.

b. All actions taken and all determinations made in good faith by the Plan
Administrator or by Plan fiduciaries will be final and binding on all persons
claiming any interest in or under this Plan.  To the extent the Plan
Administrator or any Plan fiduciary has been granted discretionary authority
under this Plan, the Plan Administrator’s or Plan fiduciary’s prior exercise of
such authority shall not obligate it to exercise its authority in a like fashion
thereafter.





5

--------------------------------------------------------------------------------

 

 



c. If, due to errors in drafting, any Plan provision does not accurately reflect
its intended meaning, as demonstrated by consistent interpretations or other
evidence of intent, or as determined by the Plan Administrator in its sole
discretion, the provision shall be considered ambiguous and shall be interpreted
by the Plan Administrator and all Plan fiduciaries in a fashion consistent with
its intent, as determined in the sole discretion of the Plan Administrator.  The
Plan Administrator shall amend this Plan retroactively to cure any such
ambiguity.

d. No Plan fiduciary shall have the authority to answer questions about any
pending or final business decision of the Company or any affiliate that has not
been officially announced, to make disclosures about such matters, or even to
discuss them, and no person shall rely on any unauthorized, unofficial
disclosure.  Thus, before a decision is officially announced, no fiduciary is
authorized to tell any employee, for example, that the employee will or will not
be laid off or that the Company will or will not offer exit incentives in the
future.  Nothing in this subsection shall preclude any fiduciary from fully
participating in the consideration, making, or official announcement of any
business decision.

e. This Section may not be invoked by any person to require this Plan to be
interpreted in a manner inconsistent with its interpretation by the Plan
Administrator or other Plan fiduciaries.

13. Funding and Payment of Benefits.    This Plan shall be maintained in a
manner to be considered “unfunded” for purposes of ERISA.  The Company shall be
required to make payments only as benefits become due and payable.  No person
shall have any right, other than the right of an unsecured general creditor
against the Company, with respect to the benefits payable hereunder, or which
may be payable hereunder, to any Covered Employee, surviving spouse or
beneficiary hereunder.  If the Company, acting in its sole discretion,
establishes a reserve or other fund associated with this Plan, no person shall
have any right to or interest in any specific amount or asset of such reserve or
fund by reason of amounts which may be payable to such person under this Plan,
nor shall such person have any right to receive any payment under this Plan
except as and to the extent expressly provided in this Plan.  The assets in any
such reserve or fund shall be part of the general assets of the Company, subject
to the control of the Company. 

14. Plan Application.  This Plan shall be the only plan, agreement or
arrangement with respect to which benefits may be provided to you upon a
termination of your employment and supersedes all prior agreements, arrangements
or related communications of the Company relating to separation benefits or
accelerated vesting benefits for the Covered Employees, whether formal or
informal, or written or unwritten.  However, if a prior plan or agreement
requires the consent of the employee in order for such prior plan or agreement
to be modified or amended or superseded by this Plan, such consent must be
obtained from such employee in order for this Plan to supersede such prior plan
or agreement, it being understood that, in accordance with Section 5, the
benefits payable hereunder shall be reduced by the benefits payable under such
plan or agreement.  Subject to the foregoing, any benefits under this Plan will
be provided to Covered Employees in lieu of benefits under any other separation
plan or agreement. 

15. Successors.  Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Plan and agree expressly to perform any of the
Company’s obligations under this Plan.  For the avoidance of doubt, any
successor to any affiliate of the Company, including without limitation, a
successor to a subsidiary of the Company (whether direct or indirect and whether
by purchase, lease, merger, consolidation, liquidation or otherwise), to all or
substantially all of such affiliate’s business and/or assets shall assume the
obligations under this Plan and agree expressly to perform any of the Company’s
obligations under this Plan as such obligations relate to the Covered Employees
employed by the affiliate of the Company.  For all purposes under this Plan, the
term “Company” shall include any successor to the Company’s and/or Company’s
affiliate’s business and/or assets which executes and delivers an assumption
agreement or which becomes





6

--------------------------------------------------------------------------------

 

 



bound by the terms of the Plan by operation of law.  All of your rights
hereunder shall inure to the benefit of, and be enforceable by, your personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

16. Limitation On Employee Rights; At-Will Employment.    This Plan shall not
give any employee the right to be retained in the service of the Company or
interfere with or restrict the right of the Company to discharge or retire the
employee.  All employees of the Company are employed at will.

17. No Third-Party Beneficiaries.    This Plan shall not give any rights or
remedies to any person other than Covered Employees (or their estates or
beneficiaries, in the event of a Covered Employee’s death) and the Company.

18. Governing Law.    This Plan is a welfare plan subject to ERISA and it shall
be interpreted, administered, and enforced in accordance with that law.  To the
extent that state law is applicable, the statutes and common law of the
jurisdiction in which the Covered Employee resides shall apply, excluding any
that mandate the use of another jurisdiction’s laws.

19. No Assignment of Benefits.    The rights of any person to payments or
benefits under this Plan shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection shall be void.

20. Non-disparagement.  Except as required by law or legal process, the Covered
Employee agrees that he or she will not disparage any aspect of the Company or
its successors or assigns, including but not limited to its officers,
management, employees and products.

21. Miscellaneous.    Where the context so indicates, the singular will include
the plural and vice versa.  Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of this
Plan.  Unless the context clearly indicates to the contrary, a reference to a
statute or document shall be construed as referring to any subsequently enacted,
adopted, or executed counterpart.

22. Section 409A. 

a. Any compensation or benefits payable under this Plan that constitutes
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and which are designated as payable upon the Covered Employee’s termination
of employment (other than accrued obligations which must be paid upon such
termination under applicable law) shall, subject to Section (b) below, be
payable upon the Covered Employee’s “separation from service” with the Company
within the meaning of Section 409A (a “Separation from Service”), regardless of
when the termination of employment occurs.

b. To the maximum extent permitted by applicable law, amounts payable in
connection with a Separation from Service shall be paid in reliance upon
Treasury Regulation 1.409A-1(b)(9) (Separation Pay Plans) or Treasury Regulation
1.409A-1(b)(4) (Short-Term Deferrals).  However, notwithstanding anything to the
contrary in this Plan, if the Covered Employee is deemed by the Company at the
time of the Covered Employee’s Separation from Service to be a “specified
employee” for purposes of Section 409A, to the extent delayed commencement of
any portion of the benefits to which the Covered Employee is entitled under this
Plan is required in order to avoid a prohibited distribution under Section 409A,
such portion of the Covered Employee’s benefits shall not be provided to the
Covered Employee prior to the earlier of (i) the expiration of the six-month
period measured from the date of the Covered Employee’s Separation from Service
with the Company or (ii) the date of the Covered Employee’s death.  Upon the
first business day following the expiration of the applicable period,





7

--------------------------------------------------------------------------------

 

 



all payments deferred pursuant to the preceding sentence shall be paid in a lump
sum to the Covered Employee (or the Covered Employee’s estate or beneficiaries),
and any remaining payments due to the Covered Employee under this Plan shall be
paid as otherwise provided herein.

c. To the extent applicable, this Plan shall be interpreted in accordance with,
and incorporate the terms and conditions required by, Section 409A of the Code
and Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the adoption of this Plan.  Notwithstanding any
provision of this Plan to the contrary, in the event that the Company determines
that any amounts payable hereunder will be immediately taxable to you under
Section 409A of the Code and related Department of Treasury guidance, to the
extent permitted under Section 409A of the Code, the Company may, to the extent
permitted under Section 409A of the Code (i) cooperate in good faith to adopt
such amendments to this Plan and appropriate policies and procedures, including
amendments and policies with retroactive effect, that they determine necessary
or appropriate to preserve the intended tax treatment of the benefits provided
by this Plan, preserve the economic benefits of this Plan and avoid less
favorable accounting or tax consequences for the Company and/or (ii) take such
other actions as mutually determined necessary or appropriate to exempt the
amounts payable hereunder from Section 409A of the Code or to comply with the
requirements of Section 409A of the Code and thereby avoid the application of
penalty taxes under such section.

23. Best Pay Provision.  Notwithstanding anything in the Plan to the contrary,
if any payment or benefit (including without limitation, any accelerated vesting
of equity awards) you would receive pursuant to the Plan or otherwise
(“Payment”) would (a) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall either be (i) delivered in full, or (ii) delivered as to such
lesser extent which would result in no portion of such Payment being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by you on an after-tax basis, of the largest payment,
notwithstanding that all or some portion the Payment may be taxable under
Section 4999 of the Code.  If a reduction in a Payment is to be made, the
reduction in Payment will occur in the following order: (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation of accelerated vesting of stock options; and (4)
reduction of other benefits payable to you.  In the event that acceleration of
vesting of equity award compensation is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant of your
equity awards.

 

 

8

--------------------------------------------------------------------------------

 

 

APPENDIX A

Detailed Claims And Arbitration Procedures

1. Claims Procedure

Initial Claims

All claims shall be presented to the Plan Administrator in writing.  Within
ninety (90) days after receiving a claim, a claims official appointed by the
Plan Administrator shall consider the claim and issue his or her determination
thereon in writing.  If the Plan Administrator or claims official determines
that an extension of time is necessary, the claims official may extend the
determination period for up to an additional ninety (90) days by giving the
Claimant written notice indicating the special circumstances requiring the
extension of time prior to the termination of the initial ninety (90) day
period.  Any claims that the Claimant does not pursue in good faith through the
initial claims stage shall be treated as having been irrevocably waived. 

Claims Decisions

If the claim is granted, the benefits or relief the Claimant seeks shall be
provided.  If the claim is wholly or partially denied, the claims official
shall, within ninety (90) days (or a longer period, as described above), provide
the Claimant with written notice of the denial, setting forth, in a manner
calculated to be understood by the Claimant: (1) the specific reason or reasons
for the denial; (2) specific references to the provisions on which the denial is
based; (3) a description of any additional material or information necessary for
the Claimant to perfect the claim, together with an explanation of why the
material or information is necessary; and (4) an explanation of the procedures
for appealing denied claims.  If the Claimant can establish that the claims
official has failed to respond to the claim in a timely manner, the Claimant may
treat the claim as having been denied by the claims official.

Appeals of Denied Claims

Each Claimant shall have the opportunity to appeal the claims official’s denial
of a claim in writing to an appeals official appointed by the Plan Administrator
(which may be a person, committee, or other entity).  A Claimant must appeal a
denied claim within sixty (60) days after receipt of written notice of denial of
the claim, or within sixty (60) days after it was due if the Claimant did not
receive it by its due date.  The Claimant shall have the opportunity to submit
written comments, documents, records and other information relating to the
Claimant’s claim.  The Claimant (or the Claimant’s duly authorized
representative) shall be provided upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the Claimant’s claim.  The appeals official shall take into account during
its review all comments, documents, records and other information submitted by
the Clamant relating to the claim, without regard to whether such information
was submitted or considered in the initial benefits review.  Any claims that the
Claimant does not pursue in good faith through the appeals stage, such as by
failing to file a timely appeal request, shall be treated as having been
irrevocably waived.

Appeals Decisions

The decision by the appeals official shall be made not later than sixty (60)
days after the written appeal is received by the Plan Administrator, however, if
the appeals official determines that an extension of time is necessary, the
appeals official may extend the determination period for up to an additional
sixty (60) days by giving the Claimant written notice indicating the special
circumstances requiring the extension of time prior to the termination of the
initial sixty (60) day period.  The appeal



Appendix A-1

--------------------------------------------------------------------------------

 

 



decision shall be in writing, shall be set forth in a manner calculated to be
understood by the Claimant and shall include the following: (1) the specific
reason or reasons for the denial; (2) specific references to the provisions on
which the denial is based; (3) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the Claimant’s
claim.  If a Claimant does not receive the appeal decision by the date it is
due, the Claimant may deem the appeal to have been denied.

Procedures

The Plan Administrator shall adopt procedures by which initial claims shall be
considered and appeals shall be resolved; different procedures may be
established for different claims.  All procedures shall be designed to afford a
Claimant full and fair consideration of his or her claim.

Arbitration of Rejected Appeals

If a Claimant has pursued a claim through the appeal stage of these claims
procedures, the Claimant may contest the actual or deemed denial of that claim
through arbitration, as described below.  In no event shall any denied claim be
subject to resolution by any means (such as in a court of law) other than
arbitration in accordance with the following provisions.

Arbitration Procedure

Request for Arbitration

A Claimant must submit a request for arbitration to the Plan Administrator
within 60 days after receipt of the written denial of an appeal (or within sixty
(60) days after he or she should have received the determination). The Claimant
or the Plan Administrator may bring an action in any court of appropriate
jurisdiction to compel arbitration in accordance with these procedures.

Applicable Arbitration Rules

If the Claimant has entered into a valid arbitration agreement with the Company,
the arbitration shall be conducted in accordance with that agreement.  If not,
the rules set forth in the balance of this Appendix shall apply: The arbitration
shall be held under the auspices of the Judicial Arbitration and Mediation
Service (“JAMS”), whichever is chosen by the party who did not initiate the
arbitration.  Except as provided below, the arbitration shall be in accordance
with JAMS’ then-current employment dispute resolution rules.  The Arbitrator
shall apply the Federal Rules of Evidence and shall have the authority to
entertain a motion to dismiss or a motion for summary judgment by any party and
shall apply the standards governing such motions under the Federal Rules of
Civil Procedure.  The Federal Arbitration Act shall govern all arbitrations that
take place under these Detailed Claims and Arbitration Procedures (or that are
required to take place under them), and shall govern the interpretation or
enforcement of these Procedures or any arbitration award.  To the extent that
the Federal Arbitration Act is inapplicable, California law pertaining to
arbitration agreements shall apply.

Arbitrator

The arbitrator (the “Arbitrator”) shall be an attorney familiar with employee
benefit matters who is licensed to practice law in the state in which the
arbitration is convened.  The Arbitrator shall be selected in the following
manner from a list of eleven arbitrators drawn by the sponsoring organization
under whose auspices the arbitration is being conducted and taken from its panel
of labor and employment arbitrators.  Each party shall designate all arbitrators
on the list whom they find acceptable; the parties shall





Appendix A-2

--------------------------------------------------------------------------------

 

 



then alternately strike arbitrators from the list of arbitrators acceptable to
both parties, with the party who did not initiate the arbitration striking
first.  If only one arbitrator is acceptable to both parties, he or she will be
the Arbitrator.  If none of the arbitrators is acceptable to both parties, a new
panel of arbitrators shall be obtained from the sponsoring organization and the
selection process shall be repeated.

Location

The arbitration will take place in or near the city in which the Claimant is or
was last employed by the Company or in which the Plan is principally
administered, whichever is specified by the Plan Administrator, or in such other
location as may be acceptable to both the Claimant and the Plan Administrator.

Authority of Arbitrator

The Arbitrator shall have the authority to resolve any factual or legal claim
relating to the Plan or relating to the interpretation, applicability, or
enforceability of these arbitration procedures, including, but not limited to,
any claim that these procedures are void or voidable.  The Arbitrator may grant
a Claimant’s claim only if the Arbitrator determines that it is justified
because: (1) the appeals official erred on an issue of law; or (2) the appeals
official’s findings of fact, if applicable, were not supported by substantial
evidence.  The arbitration shall be final and binding on all parties.

Limitation on Scope of Arbitration

The Claimant may not present any evidence, facts, arguments, or theories at the
arbitration that the Claimant did not pursue in his or her appeal, except in
response to new evidence, facts, arguments, or theories presented on behalf of
the other parties to the arbitration.  However, an arbitrator may permit a
Claimant to present additional evidence or theories if the Arbitrator determines
that the Claimant was precluded from presenting them during the claim and appeal
procedures due to procedural errors of the Plan Administrator or its delegates.

Administrative Record

The Plan Administrator shall submit to the Arbitrator a certified copy of the
record on which the appeals official’s decision was made.

Experts, Depositions, and Discovery

Except as otherwise permitted by the Arbitrator on a showing of substantial
need, either party may: (1) designate one expert witness; (2) take the
deposition of one individual and the other party’s expert witness; (3) propound
requests for production of documents; and (4) subpoena witnesses and documents
relating to the discovery permitted in this paragraph.

Pre-Hearing Procedures

At least thirty (30) days before the arbitration hearing, the parties must
exchange lists of witnesses, including any expert witnesses, and copies of all
exhibits intended to be used at the hearing.  The Arbitrator shall have
jurisdiction to hear and rule on pre-hearing disputes and is authorized to hold
pre-hearing conferences by telephone or in person, as the Arbitrator deems
necessary.





Appendix A-3

--------------------------------------------------------------------------------

 

 



Transcripts

Either party may arrange for a court reporter to provide a stenographic record
of the proceedings at the party’s own cost.

Post-Hearing Procedures

Either party, on request at the close of the hearing, may be given leave to file
a post-hearing brief within the time limits established by the Arbitrator.

Costs and Attorneys’ Fees

The Claimant and the Company shall equally share the fees and costs of the
Arbitrator, except that the Claimant shall not be required to pay any of the
Arbitrator’s fees and costs if such a requirement would make mandatory
arbitration under these procedures unenforceable.  On a showing of material
hardship, the Company, in its discretion, may advance all or part of the
Claimant’s share of the fees and costs, in which case the Claimant shall
reimburse the Company out of the proceeds of the arbitration award, if any, that
the Claimant receives.  Each party shall pay its own costs and attorneys’ fees,
except as required by applicable law.

Procedure for Collecting Costs From Claimant

Before the arbitration commences, the Claimant must deposit with the Plan
Administrator his or her share of the anticipated fees and costs of the
Arbitrator, as reasonably determined by the Plan Administrator.  At least two
weeks before delivering his or her decision, the Arbitrator shall send his or
her final bill for fees and costs to the Plan Administrator for payment.  The
Plan Administrator shall apply the amount deposited by the Claimant to pay the
Claimant’s share of the Arbitrator’s fees and costs and return any surplus
deposit.  If the Claimant’s deposit is insufficient, the Claimant will be billed
for any remaining amount due.  Failure to pay any amount within 10 days after it
is billed shall constitute the Claimant’s irrevocable election to withdraw his
or her arbitration request and abandon his or her claim.

Arbitration Award

The Arbitrator shall render an award and opinion in the form typically rendered
in labor arbitrations.  Within twenty (20) days after issuance of the
Arbitrator’s award and opinion, either party may file with the Arbitrator a
motion to reconsider, which shall be accompanied by a supporting brief.  If such
a motion is filed, the other party shall have twenty (20) days from the date of
the motion to respond, after which the Arbitrator shall reconsider the issues
raised by the motion and either promptly confirm or promptly change his or her
decision.  The decision shall then be final and conclusive on the
parties.  Arbitrator fees and other costs of a motion for reconsideration shall
be borne by the losing party, unless the Arbitrator orders otherwise.  Either
party may bring an action in any court of appropriate jurisdiction to enforce an
arbitration award.  A party opposing enforcement of an arbitration award may not
do so in an enforcement proceeding, but must bring a separate action in a court
of competent jurisdiction to set aside the award.  In any such action, the
standard of review shall be the same as that applied by an appellate court
reviewing the decision of a trial court in a nonjury trial.

Severability

The invalidity or unenforceability of any part of these arbitration procedures
shall not affect the validity of the rest of the procedures.

 

Appendix A-4

--------------------------------------------------------------------------------

 

 

APPENDIX B

ADDITIONAL INFORMATION

Rights under ERISA

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA.  ERISA provides that all Plan participants will be entitled to:

Receive Information About Your Plan and Benefits

1. Examine, without charge, at the Company’s headquarters, all documents
governing the Plan including collective bargaining agreements, if any, and
annual reports and Plan descriptions.

2. Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including collective bargaining agreements,
if any, and copies of the latest annual report (Form 5500 Series) and summary
plan description.  The Plan Administrator may make a reasonable charge for the
copies.

3. Receive a summary of the Plan’s annual financial report, if any.  The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries.  No one, including the Company, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a welfare benefit or exercising your right under ERISA.

Enforce Your Rights

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.  Under ERISA, there are steps you can take to enforce
the above rights.  For instance, if you request a copy of plan documents or the
latest annual report from the Plan and do not receive them within thirty (30)
days, you may file suit in a Federal court.  In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator.  If you have a claim
for benefits, which is denied or ignored, in whole or in part, you may file suit
in a state or Federal court.  In addition, if you disagree with the Plan’s
decision or lack thereof concerning the qualified status of a domestic relations
order or a medical child support order, you may file suit in Federal court.  If
it should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court.  The
court will decide who should pay court costs and legal fees.  If you are
successful, the court may order the person you have sued to pay these costs and
fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.





Appendix B-1

--------------------------------------------------------------------------------

 

 



Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator.  If you should have any questions about this statement or about
your rights under ERISA, or if you need assistance in obtaining documents from
the Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N. W., Washington, D. C. 20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

 

ADMINISTRATIVE INFORMATION

Name of Plan:

KYTHERA Biopharmaceuticals, Inc. Executive Change in Control Separation Benefits
Plan

Plan Administrator and Sponsor:

Board of Directors
KYTHERA Biopharmaceuticals, Inc.
30930 Russell Ranch Road

3rd Floor

Westlake Village, CA 91362
Tel: (818) 587-4500

Type of Administration:

Self-Administered

Type of Plan:

Severance Pay Employee Welfare Benefit Plan

Employer Identification Number:

03-0552903

Direct Questions Regarding the Plan to:

Board of Directors
KYTHERA Biopharmaceuticals, Inc.
30930 Russell Ranch Road

3rd Floor

Westlake Village, CA 91362
Tel: (818) 587-4500

Agent for Service of Legal Process:

Human Resources
KYTHERA Biopharmaceuticals, Inc.
30930 Russell Ranch Road

3rd Floor

Westlake Village, CA 91362
Tel: (818) 587-4500
Service of Legal Process may also be made upon the Plan Administrator.

Plan Year End:

December 31

Plan Number:

502

 



Appendix B-2

--------------------------------------------------------------------------------